United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-2727
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Trae Charles Bell

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: March 10, 2017
                                Filed: April 18, 2018
                                   [Unpublished]
                                   ____________

Before RILEY,1 Chief Judge, GRUENDER, Circuit Judge, and SCHREIER,2 District
Judge.
                               ____________



      1
       The Honorable William Jay Riley, then Chief Judge, United States Court of
Appeals for the Eighth Circuit, now retired, took no part in this decision. This opinion
is being filed by the remaining judges of the panel pursuant to 8th Cir. Rule 47E.
      2
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, sitting by designation.
PER CURIAM.

       Trae Charles Bell pleaded guilty to one count of being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1). At sentencing, the government argued
Bell was an armed career criminal under 18 U.S.C. § 924(e)(1), also known as the
Armed Career Criminal Act (ACCA), which imposes a fifteen year mandatory
minimum sentence on anyone convicted of being a felon in possession of a firearm
who has three prior violent felony convictions. The district court found that Bell’s
three prior convictions for second-degree burglary in Missouri–one from 2003 and
two from 2005–fell within the ACCA enhancement and sentenced Bell to fifteen
years in prison. Bell now appeals his sentence, arguing that his prior burglary
convictions are not predicate felonies under the ACCA.

       This Court has previously ruled that Missouri’s second-degree burglary statute,
Mo. Rev. Stat. § 569.170(1), is divisible and subject to analysis under the modified
categorical approach. United States v. Sykes, 844 F.3d 712, 715-16 (8th Cir. 2016).
This Court’s recent en banc decision in United States v. Naylor, No. 16-2047, --- F.3d
----, 2018 WL 1630249, at *1 (8th Cir. Apr. 5, 2018) (en banc), however, overruled
the panel decision in Skyes. Specifically, the Naylor Court overruled Skyes by
concluding that Mo. Rev. Stat. § 569.170 was “indivisible as to the phrase ‘building
or inhabitable structure.’ ”3 Id., 2018 WL 1630249 at *7. The Naylor Court further
concluded that “[b]ecause the Missouri second-degree burglary statute covers more
conduct than does generic burglary, . . . convictions for second-degree burglary under
Mo. Rev. Stat § 569.170 (1979), do not qualify as violent felonies under the ACCA.”
Id.; see also id. at *10 (Colloton, J., concurring).



      3
       The Naylor Court examined Mo. Rev. Stat. § 569.170 as it existed from
January 1, 1979, until December 31, 2016, and expressed no opinion as to whether
convictions under earlier or later versions of the statute qualify as violent felonies
under the ACCA. Naylor, 2018 WL 1630249 at *1 n.2.

                                         -2-
       It has long been the rule in this Circuit that “a panel of this Court is bound by
a prior Eighth Circuit decision unless that case is overruled by the Court sitting en
banc.” United States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994). Although Skyes was
binding precedent at the time this case was submitted, the subsequent decision of the
en banc Court in Naylor controls now. Thus, because Bell’s three prior convictions
for second-degree burglary under Mo. Rev. Stat § 569.170 fall within the time period
addressed by the Naylor Court, those convictions do not qualify as violent felonies
under the ACCA. As a result, Bell’s sentence is vacated and this case is remanded to
the district court for resentencing. Bell’s motion to remand this case to the district
court for reconsideration in light of the Court’s en banc decision in Naylor is denied
as moot.

                        ______________________________




                                          -3-